                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


HARRIET HAWKINS,
            Plaintiff,
v.                                              CASE NO. ___________________
THOMAS MODLY,
ACTING SECRETARY,
U.S. DEPARTMENT OF THE NAVY,

          Defendant.
__________________________________________________________________

                                 COMPLAINT

      Plaintiff, HARRIET HAWKINS, (hereinafter referred to as “Hawkins”

and/or the “Plaintiff”) sues THOMAS MODLY, ACTING SECRETARY, U.S.

DEPARTMENT OF THE NAVY, (hereinafter referred to as the “NAVY” and/or

the “Defendant”), and alleges as follows:

                                INTRODUCTION

      1. This is an action for damages and other relief to redress the deprivation

of rights secured to the Plaintiff by Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, which prohibits discrimination based on race, gender

and hostile work environment discrimination, reprisal/retaliation and constructive

discharge; the Age discrimination based on the Age Discrimination in Employment

                                            1
Act (ADEA), reprisal and constructive discharge; Disability discrimination,

reprisal and constructive discharge, pursuant to the American s with Disabilities

Act, (ADA); the ADA Amendments Act of 2008(ADAA), and the Florida Civil

Rights Act.

                            JURISDICTION AND VENUE

      2. Jurisdiction is based upon Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967, 29

USC 621, et seq., (ADEA), the Americans with Disabilities Act (ADA) the

American with Disabilities Act Amendments of 2008 (ADAA) and the Florida

Civil Rights Act.

      3. Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§2000e-5(f).

      4. Declaratory, injunctive, and equitable relief is sought pursuant to 28 U. S.

C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

       5.      Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-
5(k) and Fed. R. Civ. P. 54.

       6.      This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial




                                           2
district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

       7.    Plaintiff has complied with all conditions precedent to the filing of
this suit.

        8.   Plaintiff’s Charge of Discrimination has been pending the Equal

 Employment Opportunity Commission in excess of 180 days.

                                   PARTIES

      9. Plaintiff is an African-American female. She resides in the northern

district of Florida. She is an individual that is entitled to the protection of Title

VII, the ADEA, the ADA and the ADAA. She is an employee as that term is

defined in the above stated statutes.

      10. Defendant is an executive branch agency of the United States of

America. The Defendant is an employer as that term is defined in Title VII,

ADEA and the ADA.

                                        FACTS

      11. Complainant was a Supervisory Management Analyst, GS-0343-11,

Navy Recruiting Orientation Unit (NORU), Administration and Supply

Department. She was responsible for supervising the department, advising the OIC

on special projects, evaluating the effectiveness of various functions, conducting




                                          3
trend analysis, analyzing monthly reports, and ensuring correct dissemination of

administrative and supply guidance.

      12. The Director/OIC of NORU was CDR Mark Yates. He became the

Officer in Charge (OIC) in January 2017. The Assistant OIC was LCDR Jared

Asman. He has been attached to the NORU since July 2016. He became Plaintiff’s

first-level supervisor on October 15, 2017. He became the Executive Officer in

2017, in preparation of his retirement.

      13. Plaintiff is an African-American female. Her date of birth is December

16, 1957. Further, Plaintiff is a disabled employee who can perform the essential

functions of her position with or without a reasonable accommodation.

      14. Plaintiff performed the duties of her position in a more than satisfactory

manner. Plaintiff was never the subject of workplace disciplinary actions.

      15. After the arrival of CDR Yates as the OIC of NORU, Plaintiff was

subjected to a hostile work environment, harassment and disparate treatment based

upon her race, gender, disability and reprisal in the following manner, including

but not limited to:

             a. On January 18, 2017, Plaintiff had a meeting with the OIC CDR

Yates and AOIC LCDR Asman. The OIC asked Plaintiff if “she was looking for a

job” and “have you been looking around”?




                                          4
             b. Plaintiff learned that on January 25, 2017, that CDR Yates sent a

military member to a civilian employee’s house because he felt that she should be

at work.   The employee was a subordinate employee of the Plaintiff.              The

employee was on leave approved by Plaintiff.

             c. In January 2017, LCDR Asman, AOIC, told Plaintiff that he would

complete a project for Plaintiff that was assigned on Friday and due on Monday.

Plaintiff has previously scheduled leave on Monday, the due date. LCDR did not

complete the project and Plaintiff was held responsible.

             d. In January 2017, LCDR Asman told Plaintiff that the prior OIC had

given him a list of employees that he could “shop from.” Plaintiff understood that

the list was employees that should be removed from federal service.

             e. On January 26, 2017, Plaintiff received a Personnel Accountability

Administrative letter from LCDR Asman.


             f. On January 31, 2017, during a department head meeting, CDR

Yates, OIC, questioned why Plaintiff was scheduled to attend a supply conference,

and stated with disdain, “You’re the supply officer too.” He further      questioned

Plaintiff as to whether one of her subordinates was the supply officer.

             g. From 2017 to present, Plaintiff has consistently requested a

reasonable accommodation from her supervisor.          Each time her request was



                                          5
denied. The command failed to engage Plaintiff in an inter-active discussion to

determine an appropriate accommodation.

             h. On February 14, 2017, during a Department Head meeting, Plaintiff

briefed an idea that LCDR Asman had previously approved. After the briefing,

LCDR Asman told Plaintiff that CDR Yates thought that she was disrespectful to

another department head, a Caucasian male. Also, CDR Yates stated that Plaintiff

made a statement that failed to represent the “core values” of the organization.

             i. On February 28, 2017, Plaintiff was issued a “Non-Punitive Letter

of Caution”, by LCDR Asman.

             j. On February 28, 2017, LCDR Asman denied Plaintiff’s request to

telework. However, he allowed a civilian male employee telework to take care of

his dogs while his wife was out of town.

             k. Throughout March 2017, LCDR Asman, when visiting Plaintiff’s

office made her aware that she was being left out of job areas, he chastised her and

made her aware that she was being excluded from a budget meeting. One of

Plaintiff’s subordinates was asked to stay out of Plaintiff’s office whenever she

met with LCDR Asman.

             l. On April 11, 2017, Plaintiff missed a Department Head meeting.

Plaintiff was confronted LT Driscoll, acting AOIC, demanding to know why she




                                           6
was not at the meeting. A Caucasian male and female did not attend the meeting

and were not questioned by Lt. Driscoll

             m. On April 12, 2017, Plaintiff was issued a Letter of Reprimand by

LT Driscoll. He did not issue a Letter of Reprimand to the Caucasian male and

female who did not attend the meeting.

             n. On April 12, 2017, Plaintiff was issued a Memorandum for the

Record by LT Driscoll, directing Plaintiff to discontinue utilizing a recording

device and threatened corrective action if she failed to do so.

             o. On April 25, 2017, LCDR issued Plaintiff a letter about recorded

voice conversations.

             p. Throughout the months of April and May 2017, CDR Yates and

LCDR Asman kept Plaintiff out of the information loop.              Plaintiff’s staff

complained that they are being tasked by others. The unit operates as a civilian

side and a military side.

             q. On or about the months of April and May 2017, responsibilities in

Plaintiff’s department began to be disruptive. Other department head were taking

on administrative duties that belonged to Plaintiff.          These actions caused

disruption, delays, resentment, disrespect and a lack cohesion.




                                          7
             r. On November 2, 2017, Plaintiff received a Notice of Proposed 5-

day Suspension, for allegedly engaging in disrespectful conduct and the Use of

Profanity

Towards a co-worker.

             s. Plaintiff served her suspension from November 27, 2017, to

December 1, 2017.

             t. On April 3, 2018, Plaintiff sought medical treatment for a medical

injury that occurred on the job. CDR Yates told Plaintiff that she had to provide

medical documentation before seeking medical treatment.

             u. On May 3, 2018, Plaintiff was notified that she was being

suspended for a period of ten days. She served her suspension from May 6, 2018,

to May 15, 2018.

             v. The command does not treat Caucasians co-workers in the same

manner as they treat Plaintiff. She is treated less favorably that those outside of

her protected class. Male employee and younger employees are treated more

favorably than Plaintiff.

             w. Plaintiff has been consistently harassed, intimidated, threatened

since January 2017.         Her disciplinary actions have been unwarranted and

specifically designed to force Plaintiff to retire from her position.




                                           8
             x. At the end of May 2018, Plaintiff was constructively terminated

from her job.

                                        COUNT I
                     (Violation of Title VII- Race Discrimination)

      16. Plaintiff incorporates paragraphs 1-15 (a)-(x) of the Complaint, as if

fully set forth herein.

      17. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her race in violation of Title VII of the Civil Rights

Act of 1964 and the Florida Civil Rights Act.

      18. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result Defendant’s unlawful age discrimination.

             WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

Title VII.

      b) Enjoining and permanently restraining those violations of the Title VII.

      c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;




                                          9
      d) Directing Defendant to place Plaintiff in the position she would have

    occupied but for Defendant’s discriminatory treatment of her and make her

    whole for all earnings she would have received but for Defendant’s

    discriminatory treatment, including but not limited to, wages, pension, and

    other lost benefits.

      d) Awarding Plaintiff Front Pay;

      e) Awarding Plaintiff compensatory damages;

      f) Awarding Plaintiff the costs of this action together with a reasonable

    attorney’s fees; and,

      g) Granting such other and further relief as the Court deems just and



                                       COUNT II
                    Violation of Title VII- Gender Discrimination)

      19. Plaintiff incorporates paragraphs 1-15 (a)-(x) of the Complaint, as if

fully set forth herein.

      20. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her gender in violation of Title VII of the Civil

Rights Act of 1964 and the Florida Civil Rights Act’

      21. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result Defendant’s unlawful age discrimination.


                                          10
             WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

Title VII and the Florida Civil Rights Act.

      b) Enjoining and permanently restraining those violations of the Title VII.

      c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d) Directing Defendant to place Plaintiff in the position she would have

    occupied but for Defendant’s discriminatory treatment of her and make her

    whole for all earnings she would have received but for Defendant’s

    discriminatory treatment, including but not limited to, wages, pension, and

    other lost benefits.

      d) Awarding Plaintiff Front Pay;

      e) Awarding Plaintiff compensatory damages;

      f) Awarding Plaintiff the costs of this action together with a reasonable

    attorney’s fees; and,

      g) Granting such other and further relief as the Court deems just and

                                    COUNT III
             (Violation of the Age Discrimination in Employment Act)


                                         11
      22. Plaintiff incorporates paragraphs 1-15 (a)-(x) of the Complaint, as if

fully set forth herein.

      23. Defendant discriminated against Plaintiff in the terms and conditions of

her employment on the basis of her age in violation of Age Discrimination in

Employment Act.

      24. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result Defendant’s unlawful age discrimination.

             WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

the ADEA and the Florida Civil Rights Act.

      b) Enjoining and permanently restraining those violations the ADEA.

      c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d) Directing Defendant to place Plaintiff in the position she would have

    occupied but for Defendant’s discriminatory treatment of her and make her

    whole for all earnings she would have received but for Defendant’s

    discriminatory treatment, including but not limited to, wages, pension, and

    other lost benefits.
                                         12
      d) Awarding Plaintiff Front Pay;

      e) Awarding Plaintiff liquidated damages;

      f) Awarding Plaintiff the costs of this action together with a reasonable

    attorney’s fees; and,

      g) Granting such other and further relief as the Court deems just and

                                    COUNT IV
                     (Hostile Work Environment Discrimination)

      25. Plaintiff incorporates paragraphs 1-15 (a)-(x) of the Complaint, as if

fully set forth herein.

      26. Defendant discriminated against Plaintiff in the terms and conditions of

her employment base upon the hostile work environment created by the Defendant.

      27. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result of the unlawful hostile work environment caused and created

by the Defendant.

             WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

the ADEA.

      b) Enjoining and permanently restraining those violations of the Title VII.




                                         13
      c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d) Directing Defendant to place Plaintiff in the position she would have

    occupied but for Defendant’s discriminatory treatment of her and make her

    whole for all earnings she would have received but for Defendant’s

    discriminatory treatment, including but not limited to, wages, pension, and

    other lost benefits.

      d) Awarding Plaintiff Front Pay;

      e) Awarding Plaintiff liquidated damages;

      f) Awarding Plaintiff the costs of this action together with a reasonable

    attorney’s fees; and,

      g) Granting such other and further relief as the Court deems just and

                                     COUNT V
                            (ADA Disability Discrimination)

      28. Plaintiff incorporates paragraphs 1-15 (a)-(x) of the Complaint, as if

fully set forth herein.

      29. Plaintiff is a qualified individual with a disability that can perform the

essential duties of her position with or without a reasonable accommodation.




                                          14
      30.   The Defendant is and has been aware of Plaintiff’s disability.

Defendants have failed and refused to engage Plaintiff in an interactive process to

determine a reasonable accommodation.

      31. Plaintiff has requested a reasonable accommodation from the Defendant

on numerous occasions.         On each occasion, Defendant has refused an

accommodation.

      32. Defendant discriminated against Plaintiff in the terms and conditions of

her employment base upon the hostile work environment created by the Defendant.

      33. Plaintiff has suffered damages and will continue to suffer damages in

the future as a result of the unlawful hostile work environment caused and created

by the Defendant.

            WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a) Declaring the acts and practices complained of herein are violations of

the ADA.

      b) Enjoining and permanently restraining those violations of the ADA.

      c) Directing the Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;




                                         15
  d) Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her

whole for all earnings she would have received but for Defendant’s

discriminatory treatment, including but not limited to, wages, pension, and

other lost benefits.

  d) Awarding Plaintiff Front Pay;

  e) Awarding Plaintiff compensatory damages;

  f) Awarding Plaintiff the costs of this action together with a reasonable

attorney’s fees; and,

  g) Granting such other and further relief as the Court deems just and proper

  in the premises.

                        DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury on all issues so triable.



                                    Respectfully submitted,

                                    /s/ R. John Westberry
                                    R. John Westberry, Esq.
                                    Florida Bar No.: 244661
                                    Email: rjw@westconlaw.com
                                    WESTBERRY & CONNORS, LLC.
                                    4400 Bayou Blvd, Suite 32 A
                                    Pensacola, FL 32504
                                    Telephone: 850-473-0401

                                      16
Facsimile: 850-473-1388

Attorney for the Plaintiff
Harriet Hawkins




  17
